DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marmora (US5289655 hereinafter “Marmora”).

With regard to claim 1, Marmora in the embodiment of figure 6 teaches 
A pet door assembly, comprising: 
a frame (32) comprising a sidewall (walls on both sides left and right in figure 6), wherein the frame (32) is adapted to be installed circumjacent to an opening of a building (“frame 32 is held secure relative to the surrounding wall”, column 4 lines 30-31); 
a plurality (“a plurality of outwardly extending bolts or screws”, column 26-27) of coupling components (34) configured to connect the frame (32) to the building; 
a door panel (1) connected to the frame (32) by at least one hinge (2) and configured to move, relative to the frame (32), between an open position (shown in figure 6) and a closed position (not shown, disclosed in column 4 lines 35-41), wherein the door panel (1) and the sidewall (wall on right side of frame 32 in figure 6) define a longitudinally extending gap therebetween, and wherein the at least one hinge (2) is at least partially disposed within the longitudinally extending gap and is at least partially concealed (hinge leaves of the hinge 2 are partially concealed when door 1 is closed as the hinge plates are attached to the inner surfaces of the frame and door) from the exterior of the building when the door panel (1) is in the closed position.

With regard to claim 2, 
wherein: the frame (32) comprises: 
a proximal base (inner frame of 32) positioned adjacent to the building, wherein the proximal base comprises: 
an inner perimeter (inner perimeter of proximal base) defining an opening in the frame (cavity within frame 32); and 
an outer perimeter (outer perimeter of inner frame); and
 an open distal end (see distal end in figure 6) opposite the proximal base terminating in a peripheral edge (see edge in figure 6); and the sidewall (frame 32 that protrudes from proximal base) is disposed around the outer perimeter (outer perimeter of proximal base) and extends from the proximal base to the peripheral edge (sidewall extends around the outer perimeter of proximal base), wherein the sidewall comprises an outer surface (outer surface of sidewall of frame 32) and an inner surface (inner surface of sidewall of frame 32) defining a receptacle cavity (see figure 6).

With regard to figure 3, 
wherein: the door panel (1) comprises: 
a top surface (see top surface of 1 figure 6), 
a bottom surface (see bottom surface of 1 figure 6), and two opposing side surfaces (see side surfaces of 1 figure 6); 
an inner surface (surface towards interior of frame) to be oriented towards the interior of the building; and 
an outer surface (surface towards exterior of frame) to be oriented towards the exterior of the building; and 
the door panel (1) and the inner surface of the sidewall (inner surface of sidewall apart of frame 32) define the longitudinally extending gap (gap/axis in which door pivots about, see figure 6) therebetween when the door panel (1) is disposed within the receptacle cavity (door 1 sits in receptacle cavity of frame 32 when closed).

With regard to claim 7, 
wherein the door panel (1) comprises at least one of a solid door panel (door 1 made of steel, see column 2 lines 32-35)

With regard to claim 8, 
wherein the plurality of coupling components (34) comprises at least one of a mechanical fastener (bolts or screws 34, see column 4 lines 26-27)

With regard to claims 9-11, 
A locking component (19, “locked in position by a pair of eye devices or tongues”, see column 4 lines 35-36) is configured to constrain movement of the door panel (1) with respect to the frame (32). The locking component (19) is further configured to disengage the door panel (1) from the frame (32) when opened. The locking component (19) is partially concealed from the exterior of the building when the door panel (1) is in the closed position (locking component 19 is concealed within openings 6 of the door 1 when closed, further detailed in column 4 lines 35-41)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nickerson (US20200347669 hereinafter “Nickerson”) in view of Marmora (US5289655 hereinafter “Marmora”).

	With regard to claim 1, Nickerson teaches
	A pet door assembly, comprising: 
	a frame (15+60) comprising a sidewall (15 on both sides), wherein the frame (15+60) is adapted to be installed circumjacent to an opening of a building (70); 
	a plurality of coupling components (30+50) configured to connect the frame (15+60) to the building; 
	a door panel (10) connected to the frame (15+60) by at least one hinge (25) and configured to move, relative to the frame (15+60), between an open position (as shown in figure 8) and a closed position (as shown in figure 7), wherein the door panel (10) and the sidewall (15 on both sides) define a longitudinally extending gap (gap between panel 10 and sidewall of frame 15 best seen in figure 1) therebetween, and wherein the at least one hinge (25) is at least partially disposed within the longitudinally extending gap (see hinge 25 partially within gap in figure 1).

	Nickerson does not explicitly specify that portions of the hinge (25) are concealed within the longitudinal gap that runs between the frame and the door panel when the door is closed.

	However, Marmora more clearly details a similar type of hinge (2, figure 6) that is partially disposed within a longitudinal gap (see figure 6) between a door frame (32) and a door (1). The hinge (2) comprises hinge leaves that attach the door frame (32) to the door panel (1) and allow the door panel to pivot about the axis between them. The hinge leaves are partially disposed within the gap and are partially concealed when the door is closed leaving only the axis (pinned area between hinge leaves) in which the door rotates disposed to the exterior of a building. 

	It would have been obvious to one ordinary skilled in the art at the time of filling of applicant’s invention to have Nickerson, to have included the hinge leaves because hinge leaves were known in the art to connect two different objects together and allow them to pivot about the axis where the hinge leaves meet. 

	With regard to claim 2, Nickerson teaches 
wherein the frame comprises: 
	a proximal base (60) positioned adjacent to the building (70), wherein the proximal base comprises: 
	an inner perimeter (see inner perimeter of 60 in figure 6) defining an opening in the frame (see cavity within inner perimeter of 60 in figure 6); and 
	an outer perimeter (outer perimeter defining outer edge of 60); and 
	an open distal end (opposite side of proximal base 60 in figure 6) opposite the proximal base terminating in a peripheral edge (edge of the outer perimeter of 60 in figure 6); and 
	a sidewall (15 on both sides) disposed around the outer perimeter and extends from the proximal base (60) to the peripheral edge (edge of the outer perimeter), wherein the sidewall (15 on both sides) comprises an outer surface (outer surface of the protrusion of the side wall) and an inner surface (inner surface of the protrusion of the sidewall) defining a receptacle cavity (see cavity within 15).

	An annotated figure has been provided below to better display the inner and outer perimeters of the proximal base (60).

    PNG
    media_image1.png
    875
    908
    media_image1.png
    Greyscale


	With regard to claim 3, Nickerson teaches
	the door panel (10) comprises: 
	a top surface (top portion of 10, as shown in figure 2), a bottom surface (bottom portion of 10, as shown in figure 2), and two opposing side surfaces (opposing sides of 10, as shown in figure 2); an inner surface (surface of 10 shown in figure 1) to be oriented towards the interior of the building; and an outer surface (surface of 10 shown in figure 2) to be oriented towards the exterior of the building; and the door panel (10) and the inner surface of the sidewall (15 on both sides) define the longitudinally extending gap (gap between sidewall and door panel) therebetween when the door panel (10) is disposed within the receptacle cavity.

	With regard to claim 7, Nickerson teaches
wherein the door panel (10) comprises at least one of a solid door panel (“carbon steel, alloy steel, and aluminum alloy”, see para [0084])

	With regard to claim 8, Nickerson teaches
wherein the plurality of coupling components (30+50) comprises at least one of a mechanical fasteners (“installation bolts”, see para [0088])

	With regard to claims 9-11, Nickerson teaches
	A locking component (20 see figure 2) is configured to constrain movement of the door panel (10) with respect to the frame (15+60). The locking component (20) is further configured to disengage the door panel (10) from the frame (15+60) when unlatched. The latch (40) apart of the locking component (20) is partially concealed from the exterior of the building when the door panel is in the closed position (as shown in figure 1)

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ALVAREZ whose telephone number is (571)272-7830. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ALVAREZ/Examiner, Art Unit 3637                                                                                                                                                                                                        
/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637